Kjmball, J.
This action was for a declaratory judgment. The question presented was whether the City of Buffalo had the right to recall for payment a $500,000 issue of water bonds, bearing interest at the rate of 4% per annum, at any time, in the sole discretion of the city council, on and after October 10, 1928. The bonds were issued as of October 10, 1908, under the legislative authority embodied in chapter 203 of the Laws of 1906, chapter 84 of the Laws of 1907 and chapter 724 of the Laws of 1907. The original act of 1906 authorized the city to issue $2,500,000 of its bonds at 3y2% interest. The bonds were made payable “ at the end of a term of fifty years from date of issue ”. The act also provided: “ the right, however, is *148reserved by the common council of the city of Buffalo to repay at any time after the expiration of twenty years all or any part of these bonds ”. Thus, under the original act of 1906, there was a mandatory or unqualified right on the part of the council to call and repay all or any part of these bonds “ at any time after the expiration of twenty years ”. (Italics supplied.) No discretion as to recall was vested in the council at the time of the issuance of the bonds.
Chapter 84 of the Laws of 1907 was amendatory of the 1906 act. That act merely changed the rate of interest from 3% to 4%. We then come to the amendment of the 1906 act by chapter 724 of the Laws of 1907. This chapter of the Laws of 1907, in its title, recited that it was an act to amend chapter 203 of the Laws of 1906 and set forth the title of the 1906 act. The title of chapter 724 of the Laws of 1907 also set forth the following: ‘ ‘ and to validate proceedings heretofore taken for the authorization and sale of bonds under said act, and to authorize the issuance of bonds pursuant to said proceedings, payable in fifty years without option of prior payment ’ ’. It appears that some bonds had been issued or contracted for without the inclusion of the call feature provided in the 1906 act. These bonds were thus validated by one paragraph of chapter 724 of the Laws of 1907. By another paragraph of the same act, the Legislature eliminated the mandatory call feature which gave authority to the council to repay the bonds or any of them “ at any time after the expiration of twenty years ’ ’ and substituted therefor the following call features: ‘ ‘ provided, however, that the common council may, in its discretion, reserve in the resolution ordering the sale of said bonds, or any of them, the right to repay or recall said bonds, or any of them, at the expiration of twenty years from the date of issue ”. Pursuant to the amendment by chapter 724 of the Laws of 1907, the bonds in question contained this provision: “ The City reserves the right to recall or repay this bond at the expiration of twenty years from its date of issue The twenty years expired on October 10,1928. The plaintiff city asks judgment that the $500,000 bond issue of October 10, 1908 ‘ ‘ may be recalled or repaid at any time up to October 10, 1958 ”.
The City of Buffalo contends that it has the right to recall and repay these bonds at any time, in its discretion, between October 10, 1928 (the expiration of twenty years from date of issue) and October 10, 1958 (the due date of the bonds). The bondholders, on the other hand, contend that the City of Buffalo had only the right to recall and repay at the expiration of twenty *149years from date of issue (October 10, 1928) or, at most, a reasonable time thereafter. No one contends that this action was brought within a reasonable time after October 10, 1928, so that the issue before the court is very narrow. Do the words “ at the expiration of twenty years ” mean a definite date, (i.e. October 10, 1928) or do they mean that the city may exercise the option at any time after the expiration of twenty years from the date of issue? The judgment of the trial court has declared that the bonds may be recalled or repaid at any time up to October 10, 1958, and from this judgment and the order directing judgment, the defendants have appealed.
The trial court in reaching its decision, evidently relied upon the opinion in East Side Savings Bank of Rochester v. City of Buffalo (104 N. Y. S. 2d 110), which was written in 1936 and but recently reported. It also relied upon a further amendment to the 1906 act enacted in 1909, subsequent to the issuance of the bonds here in question. (L. 1909, ch. 349.) This amendment increased the authorized issue to $3,500,000 and inserted in the reservation of repayment clause the words “ any time after ”. The title to said chapter 349 of the Laws of 1909 states that it is an act to amend chapter 203 of the Laws of 1906 as amended and that one of the purposes is ‘6 to make said act more certain ’ ’. We do not agree with the conclusion reached by the court in the Rochester Savings Bank case. Nor do we think that any attempted legislative construction of the 1906 act, as amended in 1907, by the act of 1909, has any binding effect upon a judicial construction of the 1906 act as amended in 1907 nor may the rights of the parties be determined by the subsequent legislation. “ Doubtless the legislative construction of the earlier statute is without binding force in any judicial proceeding ”. (City of New York v. Village of Lawrence, 250 N. Y. 429, 447.)
The City of Buffalo had reserved an option to call these bonds for payment ‘ ‘ at the expiration of twenty years ’ ’. An option must be exercised according to its terms. We are of the opinion that the phrase “ at the expiration of ” fixes a definite date for the exercise of the option and that the words “ at any time after ” or similar words may not be added thereto by implication so as to give to the city a period of thirty years within which, in its sole discretion, it may call and pay the bonds. This was not the contract and it would be palpably unfair to the bondholders to strain the construction of the unambiguous language used so that the obligor might take advantage of the money market and its own financial condition for its own benefit. *150We hhink the City of Buffalo must stand by its contract as made in 1908 and that judicial authority fully sustains the position taken by the appellants. We think that the phrase “ at the expiration of ” defines a limit of time; that it does not mark the beginning of a period; that if the city was to exercise its option, it had to do so 1 ‘ at the expiration ’ ’ of twenty years and that the words “ at any time after ” may not be read into the statute or the bonds. (Lester v. Jewett, 11 N. Y. 453; Ferree v. Moquin- O.-H. Coal Co., 29 Misc. 624; De Pass v. Stoddard, 83 Misc. 12; Fine Realty Co. v. City of New York, 53 Misc. 246; Maier v. Rebstock, 92 App. Div. 587; Schweinburg v. Altman, 145 App. Div. 377; Railway Advertising Co. v. Posner, 35 Misc. 285.) The same conclusion has been reached in other jurisdictions. (Davis v. Godart, 131 Minn. 221; Thompson v. Fairleigh, 300 Ky. 144.) We distinguish the decisions in Matter of Szumrak (278 F. 803) and Matter of Ruddy ([1872] L. R. 2 P. & D. 330). No option to be exercised was involved in those cases.
The judgment and order appealed from should be reversed and the motions of the defendants for judgment on the pleadings granted. The defendants are entitled to a declaratory judgment in their favor in accordance with this opinion.